Citation Nr: 0904188	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral upper 
extremity disorders.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 through May 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In April 2006, the Board issued 
a decision in which it denied the veteran's claim for service 
connection for muscle strains of both arms.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In its August 2008 
Memorandum Decision, the Court vacated the Board's April 2006 
decision and remanded the matter to the Board for further 
development and readjudication consistent with the Court's 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2004, the veteran underwent a VA examination that 
was performed to evaluate the nature and etiology of his 
claimed bilateral upper extremity disorders.  In his report, 
the examiner opined that the examination findings and the 
veteran's symptomatology were consistent with a left thoracic 
outlet syndrome.  He further opined that this disorder was 
"more likely than not unrelated to military service."  The 
examiner's opinion in this regard is contradicted by two 
favorable private nexus opinions provided in January 2004 by 
Dr. Ruben M. Valdes and Dr. Prasanna C. Rayan, as well as 
service treatment records indicating that the veteran was 
treated in April 1959 for complaints of difficulty in raising 
his arms and joint ache.

In its August 2008 Memorandum Decision, the Court held that 
the VA examination report is inadequate in that it does not 
state the examiner's rationale for his opinion that the left 
thoracic outlet disorder is more likely than not unrelated to 
military service.  The Court further held that the VA 
examination report did not address the contradictory 
favorable nexus opinions provided by the veteran's private 
physicians.  Under the circumstances, the November 2004 VA 
examination report is inadequate, and the Board must remand 
this matter to the RO for a new VA examination fully 
addressing the nature and etiology of the veteran's claimed 
bilateral upper extremity disorders and the examiner's 
rationale for the opinions expressed.

The Board also notes that the veteran has not been provided 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that, as the degree of disability 
and effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim for service connection for 
bilateral upper extremity disorders.  
This letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the veteran.

The veteran should also be notified 
that, in cases where service connection 
is granted, both a disability 
evaluation and an effective date for 
that evaluation will be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed bilateral upper 
extremity disorders.  The veteran's 
claims file must be made available to 
the examiner prior to the examination, 
and the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file 
and the clinical findings of the 
examination, the examiner is requested 
to provide a diagnosis or diagnoses 
corresponding to the bilateral upper 
extremity disorder.  The examiner is 
also requested to offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that each diagnosed 
disorder is etiologically related to 
the veteran's period of active service, 
including sun exposure and any other 
incident therein.  

If any opinions are unfavorable to the 
veteran, the examiner must provide a 
complete and thorough rationale for the 
opinions, with references to all 
relevant military treatment records and 
post-service private treatment records 
(particularly the January 2004 
treatment notes provided by Dr. Valdes 
and Dr. Rayan), as "[i]t is the 
factually accurate, fully articulated, 
sound reasoning for the conclusion, not 
the mere fact that the claims file was 
reviewed, that contributes probative 
value to a medical opinion."  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  The examiner's findings, 
opinions, and conclusions must be 
expressed in a typewritten report.

3.  The VA examination report should 
then be reviewed to ensure that all 
requested findings, opinions, and 
conclusions have been fully addressed 
by the examiner.  If not, the 
examination report should be returned 
to the examiner for completion.
 
4.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for 
bilateral upper extremity disorders 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

